Flood, J.,
The guardian ad litem appointed by the court to represent the minors in this suit has objected to certain items in the account of the guardian. The exceptions have to do first with the sale of two houses by the guardian at a time when the interested parties were in ignorance of a will in the possession of Carmela Coia, daughter of the ward. Under this will the two houses which were sold were to go to the ward’s other five children, or their children; if deceased, while the one which was not sold went to Carmela. However, the sale of these two properties was approved by the court and cannot be opened. Whether or not this should be considered in the distribution of the estate of Rose Coia, deceased, is not for us to determine but is a matter, in our opinion, for determination by the orphans’ court.
*312The second objection has to do with the bank accounts held in the joint names of Carmela Coia in trust for Rose Coia and the accounting filed by Carmela as to the expenditures of the money from these accounts which she said that she made for her mother. Here, too, we believe that in view of the ward’s death the matter should be disposed of by the orphans’ court under the doctrine of Keasbey’s Estate, 40 D. & C. 300 (1940).
For the reasons set forth above the account is confirmed.